       Case 4:18-cv-00342-KGB Document 155 Filed 09/07/21 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

DONNA CAVE, et al                                               PLAINTIFFS

ANNE ORSI, et al                             CONSOLIDATED PLAINTIFFS

THE SATANIC TEMPLE, et al                                       INTERVENORS



V.                              Case No. 4:18-cv-00342-KGB

JOHN THURSTON, Arkansas Secretary of State
in his Official Capacity                                        DEFENDANT

          ORSI PLAINTIFFS’ MOTION TO APPEAR REMOTELY

      The Orsi Plaintiffs, by and through their attorney J.G. “Gerry” Schulze,

moveS this Court for an Order to Show Cause, directed to non-party Jason Rapert

and as grounds for the Motion state:




                                         1
       Case 4:18-cv-00342-KGB Document 155 Filed 09/07/21 Page 2 of 3




      1.     On August 11, 2021, the Court issued a notice of hearing to conduct a

status conference and show-cause hearing on September 8, 2021 at 9:00am, in

person. (See Doc. 146).

      2.     The Court invited any party or lawyer wanting to participate remotely

in the hearing to seek permission from the Court in advance of the hearing in a

written filing with demonstration of good cause. Id.

      3.     Notwithstanding being vaccinated, and taking reasonable precautions

to avoid infection, Counsel for the Orsi plaintiffs developed symptoms of a

respiratory infection over the weekend. Counsel contacted his general practice

doctor’s office on the morning of September 7, 2021. The physician ordered a

COVID-19 test. Plaintiff’s counsel was instructed to quarantine until the test

results were known.

      4.     All other counsel for the Orsi plaintiffs are out of state, and had not

planned to participate in this hearing.

      5.     For this reason, the Orsi plaintiffs seek leave to have the undersigned,

Gerry Schulze, appear remotely.

      WHEREFORE, this Court grant this motion for Counsel to appear remotely.

                                          Respectfully Submitted




                                            2
Case 4:18-cv-00342-KGB Document 155 Filed 09/07/21 Page 3 of 3




                            Baker Schulze & Murphy
                            2311 Biscayne Drive
                            Suite 300
                            Little Rock, AR 72227
                            Telephone: (501) 537-1000
                            Facsimile: (501) 537-1001
                            www.bsm.law

                            J.G. “Gerry” Schulze
                            Attorney at Law
                            Ark. Bar No. 83156
                            gschulze@b-s-m-law.com




                              3
